Citation Nr: 1547419	
Decision Date: 11/10/15    Archive Date: 11/13/15

DOCKET NO.  11-27 251	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a heart disability, to include as secondary to hypertension.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Stanley, Associate Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from February 1969 to February 1971.  This matter is before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Chicago, Illinois Department of Veterans Affairs (VA) Regional Office (RO), which denied service connection for a heart condition and declined to reopen a claim of service connection for hypertension.  An interim (April 2013) rating decision granted service connection for hypertension.  In September 2015, a videoconference hearing was held before the undersigned; a transcript of the hearing is associated with the record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran alleges that his current cardiac disability(ies), diagnosed as aortic stenosis post-valve repair and cardiomyopathy, are related to his service in Vietnam and presumed exposure to herbicides, or to his service-connected hypertension.  The record shows that the Veteran served in Vietnam (and is presumed to have been exposed to Agent Orange/herbicides).  Aortic stenosis and cardiomyopathy are not listed among the diseases enumerated under C.F.R. § 3.309(e) (as a diseases associated with exposure to herbicides).  Thus, the Board finds that the presumptive regulations regarding exposure to Agent Orange are not applicable in this instance.  See 38 C.F.R. §§ 3.307(a)(6)(iii), 3.309(e).

Nevertheless, even if a Veteran is found to not be entitled to a regulatory presumption of service connection, the claim must still be reviewed to determine if service connection can be established on a direct basis.  Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  An April 2011 VA examination notes the primary causes of aortic valve disease and concludes that there is no objective medical evidence supporting ischemic heart disease as a cause of or risk factor for aortic valve disease.  However, there is no opinion of record addressing whether or not the Veteran's aortic stenosis is related directly to service, to include exposure to herbicides therein.    

The Veteran alternatively alleges that his heart disability is related to his service- connected hypertension.  A June 2014 VA opinion notes that it is less likely than not that the Veteran's aortic stenosis is proximally due to his hypertension and that aortic stenosis is primarily related to a malformation of the aortic valve in conjunction with aging.   This opinion does not address whether the Veteran's heart disability has been aggravated by his service-connected hypertension.  Therefore, it is inadequate for rating purposes. Consequently, a remand to secure an adequate medical opinion is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  Secure for the record copies of the complete updated clinical records of any VA or private treatment the Veteran has received for his heart disability(ies).

2.  Thereafter, arrange for examination of the Veteran by a cardiologist or internist to determine the nature and etiology of his heart disability(ies), and in particular whether or not it is related to his service, to include exposure to herbcides therein and/or was caused or aggravated by his service-connected hypertension.  The Veteran's entire record must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of his record, the examiner should provide opinions that respond to the following:

(a) Please identify (by diagnosis) each heart disability entity found (to include cardiomyopathy and aortic stenosis diagnosed during the pendency of this appeal). 

(b) What is the likely etiology for each heart disability entity diagnosed?  Specifically, is it at least as likely as not (a 50% or greater probability) that such is related to service, to include the presumed exposure to herbicides therein? 

(c) If a diagnosed heart disability is found not to be directly related to service, please opine further whether such disability was at least as likely as not (a 50% or greater probability) either (i) caused or (ii) aggravated by (increased in severity due to) his service-connected hypertension? [The opinion must address aggravation.]

d) If a heart disability entity diagnosed is found to have been neither incurred or aggravated in service nor caused or aggravated by a service-connected hypertension, please identify the etiological factor(s) considered more likely (citing to the factual data that support such conclusion).

 The examiner must explain the rationale for all opinions.

3. Then review the record and readjudicate the claim on appeal.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative the opportunity to respond.  The case should then be returned to the Board. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




